Title: To Benjamin Franklin from John Holker, 29 October 1779
From: Holker, John
To: Franklin, Benjamin


Dear SirRouen 29 Octobr 1779
I Received your agreeable leter of the 19 and one yesterday handing me the Peapers belonging to Mrs Butler, which you have been so good as to procure me, I have sent the whole to Mr. Garvey to be forwarded to the Oners, and he writes me that it wont be in his power to give any Intelegence Regarding the weareing apparil, that belonged to Mrs Butler, as they have not sent him a list of what they containe, or any explenation about the trunks by which he Immagins it wont be prudent to make any purchas as Mrs Butlers objects air mixed with those of the Rest of the People on Board. I have praid Mr. Garvey to write to your Corrospondence on the Subject so as to give you no More Truble, and I know must thanke you for what you have allredy had & beg youl excuse the liberty I have tooke which I should not have don had I not been convinced of your friendship for me & mine; and I beg upon every occasion youl not speare me as no man alive has more Regard, or more your Intrest at heart than my Self & beg youl permit me to be with Respect & consideration Dear Sir your Most Obed & very humble sert
J Holker

  I shall pay all the expences you have been at when I have the pleasur to see you.
  P.S. my wife presents you her complements & is glad you found the apple Gelly good, & has more at your Servis If it will be agreeable

 
Notation: J Holker Oct 29. 1779
